KH 48 LLC v Muniak (2020 NY Slip Op 05679)





KH 48 LLC v Muniak


2020 NY Slip Op 05679


Decided on October 13, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 13, 2020

Before: Kapnick, J.P., Oing, Scarpulla, Shulman, JJ. 


Index No. 151606/16 Appeal No. 11965 Case No. 2020-00869 

[*1]KH 48 LLC, Plaintiff-Appellant,
vSasha Muniak, Defendant-Respondent.


Borah, Goldstein, Altschuler, Nahins & Goidel, P.C., New York (Paul N. Gruber of counsel), for appellant.
Law Office of Sheldon H. Gopstein, New York (Sheldon H. Gopstein of counsel), for respondent.

Order, Supreme Court, New York County (Arthur F. Engoron, J.), entered November 20, 2019, which, to the extent appealed from as limited by the briefs, granted defendant's motion for a preliminary injunction enjoining plaintiff from entering a judgment based upon defendant's alleged default under a stipulation of settlement, unanimously reversed, on the law, without costs, to deny the motion for a preliminary injunction and the matter remanded for consideration of the cross motion for judgment based on the stipulation.
In this action for breach of a settlement agreement in which plaintiff seeks only a judgment for money damages, defendant did not demonstrate irreparable injury absent injunctive relief. Thus the preliminary injunction should have been denied (Chiagkouris v 201 W. 16 Owners Corp., 150 AD3d 442 [1st Dept 2017], lv denied 32 NY3d 911 [2018]; Moltisanti v East Riv. Hous. Corp., 149 AD3d 530, 531 [1st Dept 2017]).
There is no indication in the record that the motion court considered the parties' arguments on the cross motion for judgment on the stipulation of settlement, thus we remand for a decision on the cross motion.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 13, 2020